Citation Nr: 0217527	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-05 759	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to restoration of service connection for 
neuropathy of each buttock and both lower extremities due to 
surgeries for pilonidal cysts.  

2.  Entitlement to an initial rating in excess of 10 percent 
from April 14, 1997, to February 1, 2001, for neuropathy of 
the right buttock and right lower extremity due to surgeries 
for pilonidal cysts.

3.  Entitlement to an initial rating in excess of 10 percent 
from April 14, 1997, to February 1, 2001, for neuropathy of 
the left buttock and left lower extremity due to surgeries 
for pilonidal cysts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active military service from October 1983 to 
October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
veteran presented testimony from that RO at a 
videoconference hearing held before the undersigned seated 
in Washington, DC, in August 1999.  In December 1999 the 
Board remanded the issues of entitlement to a ratings in 
excess of 10 percent for neuropathy of the each buttock and 
lower extremity due to surgeries for pilonidal cysts.  A 
June 2000 rating action proposed to sever service connection 
for the aforementioned service-connected disorders, which 
was implemented by a November 2000 rating decision, 
effective February 1, 2001.  

The case was returned to the Board in July 2002.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein has been obtained. 

2.  A November 2000 rating decision severed service 
connection for neuropathy of the each buttock and both lower 
extremities due to surgeries for pilonidal cysts; the 
veteran was informed of the decision and of his appellate 
rights later in November 2000.  

3.  The veteran disagreed with the November 2000 severance 
of service connection and was provided a statement of the 
case addressing that issue in April 2001.  

4.  Thereafter, no written communication addressing 
severance was received from the veteran or his 
representative until July 2002.  

5.  From April 14, 1997, to February 1, 2001, the veteran 
has not had neuropathy which affects either buttock or 
either lower extremity.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a timely Substantive 
Appeal with respect to the November 2000 rating decision 
severing service connection for neuropathy of the each 
buttock and both lower extremities due to surgeries for 
pilonidal cysts.  38 U.S.C.A. § 7105 (West Supp. 2001); 38 
C.F.R. §§ 20.200, 20.302(b) (2001).  

2.  The criteria for an initial rating in excess of 10 
percent from April 14, 1997, to February 1, 2001, for 
neuropathy of the right buttock and right lower extremity 
due to surgeries for pilonidal cysts are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.27, 4.124a, Diagnostic Codes 8799-8720 (2002).  

3.  The criteria for an initial rating in excess of 10 
percent from April 14, 1997, to February 1, 2001, for 
neuropathy of the left buttock and left lower extremity due 
to surgeries for pilonidal cysts are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.27, 
4.124a, Diagnostic Codes 8799-8720 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b). 

Service connection for neuropathy of the each buttock and 
both lower extremities due to surgeries for pilonidal cysts 
was severed by a November 2000 rating decision, and later in 
November 2000 the veteran was informed of the decision and 
of his appellate rights.  In November 2000 he disagreed with 
the severance of service connection.  He was provided a 
Statement of the Case addressing that issue in April 2001.  
Thereafter, no written communication addressing the 
severance matter was received from the veteran or his 
representative until a VA Form 646 was received in July 
2002.  

In a September 2002 letter, the Board essentially informed 
the veteran of the above circumstances and of the 
requirements to perfect an appeal.  The veteran was afforded 
an opportunity to present argument as to why his substantive 
appeal with respect to the above issue should be considered 
timely and to request a hearing on the timeliness issue.  
However, there was no response to the September 2002 letter.  

Since a Substantive Appeal with respect to the severance of 
service connection was not received within one year of 
notice of the November 2000 rating decision or within 60 
days of the issuance of the Statement of the Case, the Board 
must conclude that the veteran has not filed a timely 
Substantive Appeal with respect to that issue.  Accordingly, 
the appeal with respect to that issue must be dismissed. 

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, and particularly the Board remands 
of December 1999 and April 2001 and letters from the RO to 
the appellant, the appellant has been informed of the 
evidence and information necessary to substantiate the 
claims, the evidence and information that he should submit 
and the assistance that VA would provide in obtaining 
evidence and information in support of the claim.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that the RO has obtained the 
service medical records (SMRs) and provided the veteran with 
VA examinations.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate either of the veteran's 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  In sum, the facts relevant to 
these claims have been properly developed and no further 
action is required to comply with the duty to assist 
provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
veteran's claims. 

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.  

On VA general medical examination in May 1997 it was 
reported that the veteran had had six surgical procedures 
for recurrent pilonidal cysts.  He reported having no 
problems with his bowel or bladder but having numbness at 
times in his back and down both buttocks.  On examination 
his carriage and posture were normal and his gait was 
steady.  On flexion of his low back he had tenderness from 
the sacroiliac joint, bilaterally, extending down distally 
over the buttocks to the ischial tuberosities.  The 
remainder of his sensory and motor functions were intact and 
deep tendon reflexes (DTRs) were 2+.  The examiner commented 
that there had been nerve damage from past surgeries and 
based on symptomatology it appeared to be saddle anesthesia 
or caudal equina syndrome with some type of entrapment on 
forward flexion which caused neuropathy down the leg, 
bilaterally.  It was also commented that there was severe 
neuropathy (but this was in the area of scarring).  The 
diagnoses included (1) scars on the lower sacral spine 
secondary to surgery, neuro-deficient; (2) moderate to 
severe neuropathy in the lumbosacral area secondary to 
multiple surgeries; and (3) chronic low back pain secondary 
to neuropathy, secondary to surgery, at times disabling.  

On examination in April 2000 by a VA board certified 
neurologist, it was commented that a key issue had to do 
with the nerve supply to the buttocks which seemed not to 
have been dealt with previously.  The claims file was 
available for review.  Lumbosacral X-rays clearly revealed 
retrolisthesis at the lumbosacral joint.   The veteran's 
pertinent medical history during military service was 
reported.  The veteran complained of numbness and tingling 
which were referred to his legs and buttocks which 
periodically fell asleep and were doing so with increasing 
frequency.  He denied that the posture in which he was 
sitting or standing affected the pain but the numbness and 
tingling worsened if he continued to sit and were relieved 
by standing.  He was extraordinarily preoccupied with his 
symptoms, even though he could not provide an elaborate 
narrative concerning the nature, pattern, and distribution 
of symptoms.  

On examination his posture, tone, power, coordination, and 
the pattern of skill movement were normal.  There was no 
abnormality of station or gait.  He was able to walk nimbly, 
turning in a single pace.  He maintained balance when 
standing on either foot with his eyes open.  He could rise 
and walk on his heels and his toes.  He could squat and rise 
without assistance.  Reflexes at the knees and ankles were 
2+ and symmetrical.  Plantar responses were normal.  

With respect to peripheral neuropathy, the examiner 
commented that there was no evidence of a primary 
disturbance which was definable in the territory of any 
known peripheral nerve.  There was no paresthesias in the 
territory of a single peripheral nerve.  The paresthesias 
and dysesthesias of the buttocks and legs seemed to the 
examiner to be far more likely related to a spinal disorder.  
It was only the tissue immediately surrounding the pilonidal 
scarring that had any degree of sensory disturbance but it 
caused no paralysis, neuritis or neuralgia and was not 
involved in any loss of motor function or sensory control.  
It also produced no change in joint motion.  The 
retrolisthesis shown by X-rays suggested degenerative disc 
disease (DDD) of the lumbosacral joint with some degree of 
laxity of that joint. 

In the examiner's opinion there was only the most minimal 
impairment related to the pilonidal scar and it did not 
appear that the veteran had neuropathy of his buttocks or 
lower extremities related to past pilonidal surgeries.  It 
was also noted that the veteran was fully employed.  

On VA spinal examination later in April 2000 the veteran's 
claims file was reviewed.  He complained of low back pain.  
On examination he had no limp and could walk on his heels 
and toes with good balance, strength, and coordination.  His 
stature was erect.  DTRs in the knees and ankles were 2/4.  
There were no pathologic reflexes.  Sensation in the legs 
was intact.  Strength in tested muscles of the lower 
extremities was 5/5 and there was no evidence of weakness of 
those muscles innervated by the lower lumbar nerve roots.  
The thighs and calves were of equal circumference, 
indicating no atrophy or swelling.  There was no pain on 
motion of the hips.  The diagnosis was low back pain.  The 
examiner found no evidence of a lower extremity neuropathy, 
noting that balance, strength, muscle size, and sensation 
were normal.  

Analysis

Disability evaluations are determined by use of a schedule 
of ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  
38 C.F.R. § 4.14 does not preclude the assignment of 
separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying 
an evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another Diagnostic Code.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  It is for this reason that the 10 
percent rating for a residual scar on the left knee is 
separately rated.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West Supp. 2001).

Here, while the 1995 board certified neurologist noted 
involvement of the posterior cutaneous or posterior femoral 
cutaneous nerve, this involvement was localized to the site 
of the scarring from past pilonidal surgery and is 
separately assigned a 10 percent rating and, thus, may not 
be considered in the evaluation of any neuropathy of either 
buttock or lower extremity.  

The neuropathy of the buttocks and lower extremities has 
been rated analogously to neuralgia of the sciatic nerve 
under 38 C.F.R. § 4.124a, Diagnostic Code 8720.  38 C.F.R. 
§ 4.20 permits rating an unlisted disorder as if it were a 
closely related disease or injury, when the functions 
affected, the anatomical localization, and symptomatology 
are closely analogous.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 351 (1992).  This is done under 38 C.F.R. § 4.27 
by using the first 2 digits from the part of the schedule 
most closely identifying the bodily part or system and the 
last 2 digits being '99' to signify rating as an unlisted 
condition.  See generally Archer v. Principi, 3 Vet. 
App. 433 (1992). 

Diagnostic Code 8720 provides for a 10 percent rating when 
the neuralgia is mild and for a 20 percent rating when the 
neuralgia is moderate.  

In this case, the evidence establishes that since service 
connection was initially granted for the neuropathy which 
purportedly affected each buttock and each leg the veteran, 
in fact, has not had neuropathy of any peripheral nerve 
affecting either buttock or either lower extremity.  
Accordingly, the assignment of a higher rating for either 
disability is not in order.  

Consideration has been given to assigning a higher staged 
rating; however, as explained above, at no time during the 
initial evaluation period is a higher evaluation warranted 
for either disability.  See Fenderson v. West, 12 Vet. App. 
119 (1999).




ORDER

The appeal for restoration of service connection for 
neuropathy of the buttocks and lower extremities due to 
surgeries for pilonidal cysts is dismissed.  

An initial rating in excess of 10 percent from April 14, 
1997, to February 1, 2001, for neuropathy of the right 
buttock and right lower extremity due to surgeries for 
pilonidal cysts is denied.  

An initial rating in excess of 10 percent from April 14, 
1997, to February 1, 2001, for neuropathy of the left 
buttock and left lower extremity due to surgeries for 
pilonidal cysts is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

